Case 2:19-cv-00393-AWA-DEM Document 17 Filed 06/08/20 Page 1 of 1 PageID# 131




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                             Norfolk Division


 Karly R. Cahill,

        Plaintiff,

 v.                                                       Case No. 2:19cv393


 Office of the Executive Secretary of the
 Supreme Court of the Commonwealth of Virginia,

        Defendant,


                                          DISMISSAL ORDER

        The parties herein have reported to the Court that this matter is settled. It is, therefore,

                     ORDERED that this case be, and it hereby is, DISMISSED with

  prejudice. Jurisdiction in the matter is retained solely for the purpose of enforcing the

  settlement agreement.

                     The Clerk shall forward copies of this order to all counsel of record.




   June 8, 2020
 ________________                                                      /s/
 Date                                                    Arenda L. Wright Allen, U.S. District Judge
